DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-25 in the reply filed on April 1, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electro-fluidic leak detection element” in claims 1-25, “a fluid sensing portion” in claims 1-23 and “a fluid sensing portion” in claims 24-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see paragraphs [0019]-[0023] in the specification as filed), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Wuennenberg on July 8, 2022.  The application has been amended as follows: 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the reference numeral “30” that is shown in Figure 1 on the reciprocating piston 24 should be removed from the drawing.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-25 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1-21, in light of the claim interpretation discussed above, the prior art does not teach a reciprocating pump comprising all the limitations of claim 1, but more specifically comprising a drive assembly housing insert mounted to an interior surface of the drive assembly housing; and an electro-fluidic leak detection element comprising a fluid sensing portion, wherein the electro-fluidic leak detection element is mounted to an interior surface of the drive assembly housing insert, and the electro-fluidic leak detection element is configured to generate a fluid leakage signal when fluid from the pump chamber enters the drive assembly chamber and contacts the fluid sensing portion of the electro-fluidic leak detection element.
With respect to claims 22 and 23, in light of the claim interpretation discussed above, the prior art does not teach a fluid handling system comprising all the limitations of claim 22, but more specifically comprising a drive assembly housing, and a drive assembly chamber; a drive assembly housing insert mounted to an interior surface of the drive assembly housing; and an electro-fluidic leak detection element comprising a fluid sensing portion; wherein the electro-fluidic leak detection element is mounted to an interior surface of the drive assembly housing insert; and the electro-fluidic leak detection element is configured to generate a fluid leakage signal when fluid from the pump chamber enters the drive assembly chamber and contacts the fluid sensing portion of the electro-fluidic leak detection element.
With respect to claims 24 and 25, in light of the claim interpretation discussed above, the prior art does not teach a reciprocating pump comprising all the limitations of claim 24, but more specifically comprising an electro-fluidic leak detection element comprising a fluid sensing portion, wherein the electro-fluidic leak detection element is mounted within the drive assembly portion, and the electro-fluidic leak detection element is configured to generate a fluid leakage signal when fluid from the pump chamber enters the drive assembly chamber and contacts the fluid sensing portion of the electro-fluidic leak detection element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Howard teaches a similar pump, but having a different leak detection element.   Love teaches a similar pump, but has no leak detection element.  Gott and Gibbs teach leak detectors, but not in a pump and with a different structure.  Ogawa and Witt teach similar pumps but use a different type of leakage detector.  Kingsford teaches a leakage detection device used in a fluid handling device, but does not teach a pump or an electro-fluidic detection element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746